May 18, 2016 ADVANTAGE FUNDS, INC. – Dynamic Total Return Fund Supplement to Summary and Statutory Prospectus dated March 1, 2016 The following information supplements the information contained in "Principal Investment Strategy" and "Principal Risks" in the summary prospectus: Effective August 1, 2016, the fund may gain investment exposure to global commodity markets through investments in a wholly-owned and controlled subsidiary of the fund that principally invests directly in commodity-related instruments, including futures and options contracts, swap agreements and other derivatives.
